Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Muncy on 12/29/2021.  

The application has been amended as follows: 

In claim 1, on line 4, please strike “matrix” and replace it with “body”.  
In claim 1, on line 8, please strike “matrix” and replace it with “body”.  

Allowable Subject Matter
1.	Claims 1-3 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“a first body directly disposed on the lead frame” 
“the first drain and the first gate are separately electrically connected to the lead frame”
“a second body directly disposed on the lead frame”
“the second drain is directly electrically connected to the first source”
“the second gate and the second source are separately electrically connected to the lead frame”

when considered along with the rest of the device distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes: 
a.  a first body directly disposed on a specific lead frame, a specific first drain and the a specific gate are separately electrically connected to the lead frame, a second body directly disposed on the lead frame, a specific second drain is directly electrically connected to a specific first source, a specific second gate and a specific second source are separately electrically connected to the lead frame.  

As to claim 1, the prior art of record does not show the limitation “a first body directly disposed on the lead frame”, “the first drain and the first gate are separately electrically connected to the lead frame”, “a second body directly disposed on the lead frame”, “the second drain is directly electrically connected to the first source” and “the second gate and the second source are separately electrically connected to the lead frame” in the overall context of the claim.  The office notes that while there is some prior art that is somewhat similar to the current application, it is likely the case that the admitted prior art in the application itself is likely the closest art of record.  However, even for that admitted prior art embodiment it would require the omission of the part directly above the lead frame, and even if such part was omitted then it still would not address all limitations at least because such a modification of the admitted prior art embodiment would leave the backside drain, and the source connected thereto, shorted to the leadframe (though arguably other reasons apply).  As other references will not be particularly close to addressing all of the noted limitations above in the particular context of the overall claim, they will not be further addressed here.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891